


110 HR 3686 IH: To prohibit employment discrimination based on gender

U.S. House of Representatives
2007-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3686
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2007
			Mr. Frank of
			 Massachusetts (for himself, Mr.
			 Shays, Mr. Andrews, and
			 Mr. George Miller of California)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committees on
			 House Administration,
			 Oversight and Government
			 Reform, and the
			 Judiciary, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To prohibit employment discrimination based on gender
		  identity.
	
	
		1.PurposesThe purposes of this Act are—
			(1)to provide a
			 comprehensive Federal prohibition of employment discrimination on the basis of
			 gender identity;
			(2)to provide
			 meaningful and effective remedies for employment discrimination on the basis of
			 gender identity; and
			(3)to invoke
			 congressional powers, including the powers to enforce the 14th amendment to the
			 Constitution, and to regulate interstate commerce and provide for the general
			 welfare pursuant to section 8 of article I of the Constitution, in order to
			 prohibit employment discrimination on the basis of gender identity.
			2.Definitions
			(a)In
			 generalIn this Act:
				(1)CommissionThe
			 term Commission means the Equal Employment Opportunity
			 Commission.
				(2)Covered
			 entityThe term covered entity means an employer,
			 employment agency, labor organization, or joint labor-management
			 committee.
				(3)Employee
					(A)In
			 generalthe term employee means—
						(i)an
			 employee as defined in section 701(f) of the Civil Rights Act of 1964 (42
			 U.S.C. 2000e(f);
						(ii)a
			 Presidential appointee or State employee to which section 302(a)(1) of the
			 Government Employee Rights Act of 1991 (42 U.S.C. 2000e–16(a)(1))
			 applies;
						(iii)a
			 covered employee, as defined in section 101 of the Congressional Accountability
			 Act of 1995 (2 U.S.C. 1301) or section 411(c) of title 3, United States Code;
			 or
						(iv)an
			 employee or applicant to which section 717(a) of the Civil Rights Act of 1964
			 (42 U.S.C. 2000e–16(a)) applies.
						(B)ExceptionThe
			 provisions of this Act that apply to an employee or individual shall not apply
			 to a volunteer who receives no compensation.
					(4)EmployerThe
			 term employer means—
					(A)a person engaged
			 in an industry affecting commerce (as defined in section 701(h) of the Civil
			 Rights Act of 1964 (42 U.S.C. 2000e(h)) who has 15 or more employees (as
			 defined in subparagraphs (A)(i) and (B) of paragraph (3)) for each working day
			 in each of 20 or more calendar weeks in the current or preceding calendar year,
			 and any agent of such a person, but does not include a bona fide private
			 membership club (other than a labor organization) that is exempt from taxation
			 under section 501(c) of the Internal Revenue Code of 1986;
					(B)an employing
			 authority to which section 302(a)(1) of the Government Employee Rights Act of
			 1991 applies;
					(C)an employing
			 office, as defined in section 101 of the Congressional Accountability Act of
			 1995 or section 411(c) of title 3, United States Code; or
					(D)an entity to which
			 section 717(a) of the Civil Rights Act of 1964 applies.
					(5)Employment
			 agencyThe term employment agency has the meaning
			 given the term in section 701(c) of the Civil Rights Act of 1964 (42 U.S.C.
			 2000e(c)).
				(6)Gender
			 identityThe term gender identity means the
			 gender-related identity, appearance, or mannerisms or other gender-related
			 characteristics of an individual, with or without regard to the individual’s
			 designated sex at birth.
				(7)Labor
			 organizationThe term labor organization has the
			 meaning given the term in section 701(d) of the Civil Rights Act of 1964 (42
			 U.S.C. 2000e(d)).
				(8)PersonThe
			 term person has the meaning given the term in section 701(a) of
			 the Civil Rights Act of 1964 (42 U.S.C. 2000e(a)).
				(9)Religious
			 organizationThe term
			 religious organization means—
					(A)a religious
			 corporation, association, or society; or
					(B)a school, college,
			 university, or other educational institution or institution of learning,
			 if—
						(i)the
			 institution is in whole or substantial part controlled, managed, owned, or
			 supported by a particular religion, religious corporation, association, or
			 society; or
						(ii)the
			 curriculum of the institution is directed toward the propagation of a
			 particular religion.
						(10)StateThe
			 term State has the meaning given the term in section 701(i) of the
			 Civil Rights Act of 1964 (42 U.S.C. 2000e(i)).
				(b)Application of
			 definitionsFor purposes of this section, a reference in section
			 701 of the Civil Rights Act of 1964—
				(1)to an employee or
			 an employer shall be considered to refer to an employee (as defined in
			 paragraph (3)) or an employer (as defined in paragraph (4)), respectively,
			 except as provided in paragraph (2) below; and
				(2)to
			 an employer in subsection (f) of that section shall be considered to refer to
			 an employer (as defined in paragraph (4)(A)).
				3.Employment
			 discrimination prohibited
			(a)Employer
			 practicesIt shall be an unlawful employment practice for an
			 employer—
				(1)to fail or refuse
			 to hire or to discharge any individual, or otherwise discriminate against any
			 individual with respect to the compensation, terms, conditions, or privileges
			 of employment of the individual, because of such individual’s actual or
			 perceived gender identity; or
				(2)to
			 limit, segregate, or classify the employees or applicants for employment of the
			 employer in any way that would deprive or tend to deprive any individual of
			 employment or otherwise adversely affect the status of the individual as an
			 employee, because of such individual’s actual or perceived gender
			 identity.
				(b)Employment
			 agency practicesIt shall be an unlawful employment practice for
			 an employment agency to fail or refuse to refer for employment, or otherwise to
			 discriminate against, any individual because of the actual or perceived gender
			 identity of the individual or to classify or refer for employment any
			 individual on the basis of the actual or perceived gender identity of the
			 individual.
			(c)Labor
			 organization practicesIt shall be an unlawful employment
			 practice for a labor organization—
				(1)to exclude or to
			 expel from its membership, or otherwise to discriminate against, any individual
			 because of the actual or perceived gender identity of the individual;
				(2)to limit,
			 segregate, or classify its membership or applicants for membership, or to
			 classify or fail or refuse to refer for employment any individual, in any way
			 that would deprive or tend to deprive any individual of employment, or would
			 limit such employment or otherwise adversely affect the status of the
			 individual as an employee or as an applicant for employment because of such
			 individual’s actual or perceived gender identity; or
				(3)to
			 cause or attempt to cause an employer to discriminate against an individual in
			 violation of this section.
				(d)Training
			 programsIt shall be an unlawful employment practice for any
			 employer, labor organization, or joint labor-management committee controlling
			 apprenticeship or other training or retraining, including on-the-job training
			 programs, to discriminate against any individual because of the actual or
			 perceived gender identity of the individual in admission to, or employment in,
			 any program established to provide apprenticeship or other training.
			(e)AssociationAn
			 unlawful employment practice described in any of subsections (a) through (d)
			 shall be considered to include an action described in that subsection, taken
			 against an individual based on the actual or perceived gender identity of a
			 person with whom the individual associates or has associated.
			(f)No preferential
			 treatment or QuotasNothing in this Act shall be construed or
			 interpreted to require or permit—
				(1)any covered entity
			 to grant preferential treatment to any individual or to any group because of
			 the actual or perceived gender identity of such individual or group on account
			 of an imbalance which may exist with respect to the total number or percentage
			 of persons of any actual or perceived gender identity employed by any employer,
			 referred or classified for employment by any employment agency or labor
			 organization, admitted to membership or classified by any labor organization,
			 or admitted to, or employed in, any apprenticeship or other training program,
			 in comparison with the total number or percentage of persons of such actual or
			 perceived gender identity in any community, State, section, or other area, or
			 in the available work force in any community, State, section, or other area;
			 or
				(2)the adoption or
			 implementation by a covered entity of a quota on the basis of actual or
			 perceived gender identity.
				(g)Disparate
			 impactOnly disparate treatment claims may be brought under this
			 Act.
			4.Retaliation
			 prohibitedIt shall be an
			 unlawful employment practice for a covered entity to discriminate against an
			 individual because such individual (1) opposed any practice made an unlawful
			 employment practice by this Act; or (2) made a charge, testified, assisted, or
			 participated in any manner in an investigation, proceeding, or hearing under
			 this Act.
		5.Exemption for
			 religious organizationsThis
			 Act shall not apply to a religious organization.
		6.Nonapplication to
			 members of the armed forces; veterans’ preferences
			(a)Armed
			 forces
				(1)EmploymentIn
			 this Act, the term employment does not apply to the relationship
			 between the United States and members of the Armed Forces.
				(2)Armed
			 forcesIn paragraph (1) the term Armed Forces means
			 the Army, Navy, Air Force, Marine Corps, and Coast Guard.
				(b)Veterans’
			 preferencesThis title does not repeal or modify any Federal,
			 State, territorial, or local law creating a special right or preference
			 concerning employment for a veteran.
			7.Construction
			(a)Employer rules
			 and policies
				(1)In
			 generalNothing in this Act shall be construed to prohibit a
			 covered entity from enforcing rules and policies that do not intentionally
			 circumvent the purposes of this Act, if the rules or policies are designed for,
			 and uniformly applied to, all individuals regardless of actual or perceived
			 gender identity.
				(2)Sexual
			 harassmentNothing in this Act shall be construed to limit a
			 covered entity from taking adverse action against an individual because of a
			 charge of sexual harassment against that individual, provided that rules and
			 policies on sexual harassment, including when adverse action is taken, are
			 designed for, and uniformly applied to, all individuals regardless of actual or
			 perceived gender identity.
				(3)Certain shared
			 facilitiesNothing in this Act shall be construed to establish an
			 unlawful employment practice based on actual or perceived gender identity due
			 to the denial of access to shared shower or dressing facilities in which being
			 seen unclothed is unavoidable, provided that the employer provides reasonable
			 access to adequate facilities that are not inconsistent with the employee’s
			 gender identity as established with the employer at the time of employment or
			 upon notification to the employer that the employee has undergone or is
			 undergoing gender transition, whichever is later.
				(4)Additional
			 facilities not requiredNothing in this Act shall be construed to
			 require the construction of new or additional facilities.
				(5)Dress and
			 grooming standardsNothing in
			 this Act shall prohibit an employer from requiring an employee, during the
			 employee’s hours at work, to adhere to reasonable dress or grooming standards
			 not prohibited by other provisions of Federal, State, or local law, provided
			 that the employer permits any employee who has undergone gender transition
			 prior to the time of employment, and any employee who has notified the employer
			 that the employee has undergone or is undergoing gender transition after the
			 time of employment, to adhere to the same dress or grooming standards for the
			 gender to which the employee has transitioned or is transitioning.
				8.Collection of
			 statistics prohibitedThe
			 Commission shall not collect statistics on actual or perceived gender identity
			 from covered entities, or compel the collection of such statistics by covered
			 entities.
		9.Enforcement
			(a)Enforcement
			 powersWith respect to the administration and enforcement of this
			 Act in the case of a claim alleged by an individual for a violation of this
			 Act—
				(1)the Commission
			 shall have the same powers as the Commission has to administer and
			 enforce—
					(A)title VII of the
			 Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.); or
					(B)sections 302 and
			 304 of the Government Employee Rights Act of 1991 (42 U.S.C. 2000e–16b and
			 2000e–16c),
					in the case
			 of a claim alleged by such individual for a violation of such title, or of
			 section 302(a)(1) of the Government Employee Rights Act of 1991 (42 U.S.C.
			 2000e–16b(a)(1)), respectively;(2)the Librarian of
			 Congress shall have the same powers as the Librarian of Congress has to
			 administer and enforce title VII of the Civil Rights Act of 1964 (42 U.S.C.
			 2000e et seq.) in the case of a claim alleged by such individual for a
			 violation of such title;
				(3)the Board (as
			 defined in section 101 of the Congressional Accountability Act of 1995 (2
			 U.S.C. 1301)) shall have the same powers as the Board has to administer and
			 enforce the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.) in
			 the case of a claim alleged by such individual for a violation of section
			 201(a)(1) of such Act (2 U.S.C. 1311(a)(1));
				(4)the Attorney
			 General shall have the same powers as the Attorney General has to administer
			 and enforce—
					(A)title VII of the
			 Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.); or
					(B)sections 302 and 304 of the Government
			 Employee Rights Act of 1991 (42 U.S.C. 2000e–16b and 2000e–16c);
					in the case
			 of a claim alleged by such individual for a violation of such title, or of
			 section 302(a)(1) of the Government Employee Rights Act of 1991 (42 U.S.C.
			 2000e–16b(a)(1)), respectively;(5)the President, the
			 Commission, and the Merit Systems Protection Board shall have the same powers
			 as the President, the Commission, and the Board, respectively, have to
			 administer and enforce chapter 5 of title 3, United States Code, in the case of
			 a claim alleged by such individual for a violation of section 411 of such
			 title;
				(6)a
			 court of the United States shall have the same jurisdiction and powers as the
			 court has to enforce—
					(A)title VII of the
			 Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) in the case of a claim
			 alleged by such individual for a violation of such title;
					(B)sections 302 and 304 of the Government
			 Employee Rights Act of 1991 (42 U.S.C. 2000e–16b and 2000e–16c) in the case of
			 a claim alleged by such individual for a violation of section 302(a)(1) of such
			 Act (42 U.S.C. 2000e–16b(a)(1));
					(C)the Congressional
			 Accountability Act of 1995 (2 U.S.C. 1301 et seq.) in the case of a claim
			 alleged by such individual for a violation of section 201(a)(1) of such Act (2
			 U.S.C. 1311(a)(1)); and
					(D)chapter 5 of title
			 3, United States Code, in the case of a claim alleged by such individual for a
			 violation of section 411 of such title.
					(b)Procedures and
			 remediesThe procedures and remedies applicable to a claim
			 alleged by an individual for a violation of this Act are—
				(1)the
			 procedures and remedies applicable for a violation of title VII of the Civil
			 Rights Act of 1964 (42 U.S.C. 2000e et seq.) in the case of a claim alleged by
			 such individual for a violation of such title;
				(2)the procedures and
			 remedies applicable for a violation of section 302(a)(1) of the Government
			 Employee Rights Act of 1991 (2 U.S.C. 1202(a)(1)) in the case of a claim
			 alleged by such individual for a violation of such section;
				(3)the procedures and
			 remedies applicable for a violation of section 201(a)(1) of the Congressional
			 Accountability Act of 1995 (2 U.S.C. 1311(a)(1)) in the case of a claim alleged
			 by such individual for a violation of such section; and
				(4)the procedures and
			 remedies applicable for a violation of section 411 of title 3, United States
			 Code, in the case of a claim alleged by such individual for a violation of such
			 section.
				(c)Other applicable
			 provisionsWith respect to a claim alleged by a covered employee
			 (as defined in section 101 of the Congressional Accountability Act of 1995 (2
			 U.S.C. 1301)) for a violation of this Act, title III of the Congressional
			 Accountability Act of 1995 (2 U.S.C. 1381 et seq.) shall apply in the same
			 manner as such title applies with respect to a claim alleged by such a covered
			 employee for a violation of section 201(a)(1) of such Act (2 U.S.C.
			 1311(a)(1)).
			10.State and Federal
			 immunity
			(a)State
			 immunityA State shall not be immune under the 11th amendment to
			 the Constitution from a suit described in subsection (b) and brought in a
			 Federal court of competent jurisdiction for a violation of this Act.
			(b)Remedies for
			 State employees
				(1)In
			 general
					(A)WaiverA
			 State’s receipt or use of Federal financial assistance for any program or
			 activity of a State shall constitute a waiver of sovereign immunity, under the
			 11th amendment to the Constitution or otherwise, to a suit brought by an
			 employee or applicant for employment of that program or activity under this Act
			 for a remedy authorized under subsection (c).
					(B)DefinitionIn
			 this paragraph, the term program or activity has the meaning given
			 the term in section 606 of the Civil Rights Act of 1964 (42 U.S.C.
			 2000d–4a).
					(2)OfficialsAn
			 official of a State may be sued in the official capacity of the official by any
			 employee or applicant for employment who has complied with the applicable
			 procedures of section 10, for equitable relief that is authorized under this
			 Act. In such a suit the court may award to the prevailing party those costs
			 authorized by section 722 of the Revised Statutes of the United States (42
			 U.S.C. 1988).
				(3)Effective
			 dateWith respect to a particular program or activity, paragraphs
			 (1) and (2) apply to conduct occurring on or after the day, after the date of
			 enactment of this Act, on which a State first receives or uses Federal
			 financial assistance for that program or activity.
				(c)Remedies against
			 the United States and the StatesNotwithstanding any other
			 provision of this Act, in an action or administrative proceeding against the
			 United States or a State for a violation of this Act, remedies (including
			 remedies at law and in equity, and interest) are available for the violation to
			 the same extent as the remedies are available for a violation of title VII of
			 the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) by a private entity,
			 except that—
				(1)punitive damages
			 are not available; and
				(2)compensatory
			 damages are available to the extent specified in section 1977A(b) of the
			 Revised Statutes (42 U.S.C. 1981a(b)).
				11.Attorneys’
			 feesNotwithstanding any other
			 provision of this Act, in an action or administrative proceeding for a
			 violation of this Act, an entity described in section 10(a) (other than
			 paragraph (4) of such section), in the discretion of the entity, may allow the
			 prevailing party, other than the Commission or the United States, a reasonable
			 attorney’s fee (including expert fees) as part of the costs. The Commission and
			 the United States shall be liable for the costs to the same extent as a private
			 person.
		12.Posting
			 noticesA covered entity who
			 is required to post notices described in section 711 of the Civil Rights Act of
			 1964 (42 U.S.C. 2000e–10) shall post notices for employees, applicants for
			 employment, and members, to whom the provisions specified in section 10(b)
			 apply, that describe the applicable provisions of this Act in the manner
			 prescribed by, and subject to the penalty provided under, section 711 of the
			 Civil Rights Act of 1964.
		13.Regulations
			(a)In
			 generalExcept as provided in subsections (b), (c), and (d), the
			 Commission shall have authority to issue regulations to carry out this
			 Act.
			(b)Librarian of
			 congressThe Librarian of Congress shall have authority to issue
			 regulations to carry out this Act with respect to employees and applicants for
			 employment of the Library of Congress.
			(c)BoardThe
			 Board referred to in section 10(a)(3) shall have authority to issue regulations
			 to carry out this Act, in accordance with section 304 of the Congressional
			 Accountability Act of 1995 (2 U.S.C. 1384), with respect to covered employees,
			 as defined in section 101 of such Act (2 U.S.C. 1301).
			(d)PresidentThe
			 President shall have authority to issue regulations to carry out this Act with
			 respect to covered employees, as defined in section 411(c) of title 3, United
			 States Code.
			14.Relationship to
			 other lawsThis Act shall not
			 invalidate or limit the rights, remedies, or procedures available to an
			 individual claiming discrimination prohibited under any other Federal law or
			 regulation or any law or regulation of a State or political subdivision of a
			 State.
		15.SeverabilityIf any provision of this Act, or the
			 application of the provision to any person or circumstance, is held to be
			 invalid, the remainder of this Act and the application of the provision to any
			 other person or circumstances shall not be affected by the invalidity.
		16.Effective
			 dateThis Act shall take
			 effect 6 months after the date of the enactment of this Act and shall not apply
			 to conduct occurring before the effective date.
		
